EXHIBIT 10.1

 

Equipment Purchase Contract No. 20041101-SJ

Dated as of November 1, 2004

 

This Equipment Purchase Contract (this “Contract”) is entered into as of
November 1, 2004 by and between Pacer International, Inc., a Tennessee
corporation, located at One Concord Center, 2300 Clayton Road, Suite 1200,
Concord, California, U.S.A. (“Buyer”), and Jindo Corporation, a Korea
corporation, located at 60-3, Kasan-Dong, Kumchon-Gu, Seoul, Korea (“Seller”).

 

Buyer and Seller agree as follows:

 

ARTICLE 1. Specification; Equipment; Contract Price: Delivery Schedule; Pool

 

(a) Pursuant to ARTICLE 2 of this Contract, Buyer and Seller agree to develop on
a joint basis the Specification (as defined in ARTICLE 2(a)) for the manufacture
of the steel containers described in Exhibit A (collectively, the “Equipment”
and each individually, a “Unit” or “Container”).

 

(b) Seller covenants and agrees to manufacture, at a plant located at Shanghai,
China, or at such additional plants as may be approved by Buyer (collectively
the “Plant”), the Equipment in accordance with the Specification developed
pursuant to ARTICLE 2, and shall sell and deliver the Equipment to Buyer at
Buyer’s depots as set forth in Exhibit A (“Buyer’s Depots”), or to such other
locations as may be agreed to between Buyer and Seller pursuant to ARTICLE 7
(collectively, the “Authorized Delivery Locations”), in accordance with the
delivery schedule set forth in Exhibit A, as the same may be modified pursuant
to ARTICLE 2(d), 3(b) or 4(a) (as modified, the “Delivery Schedule”), at
Seller’s risk and expense as provided in this Contract, all for the
consideration specified in Exhibit A. The contract price for deliveries of Units
during each month shall be determined by multiplying the price per Units
purchased and delivered during such month (set forth in Exhibit A as the “Unit
Price”), by the number of Units delivered to Buyer during said month (the
aggregate price thus computed, the “Contract Price”). Time is of the essence of
this Contract.

 

ARTICLE 2. Specification; Prototype; Interpretation: Changes

 

(a) On or before November 15, 2004, Buyer and Seller agree to jointly develop
and produce design and construction specifications (the “Specification”) for the
manufacture of the Equipment. The Specification shall satisfy the standards of
the Association of American Railroads set forth in Exhibit B hereto (the
“Standards”). The Specification shall be subject to final approval in writing of
both Buyer and Seller. The terms and provisions of the Specification approved by
both Buyer and Seller in writing shall be incorporated into this Contract by
this reference.

 

(b) The Specification shall define the principal characteristics of the Units of
Equipment, which at the time of delivery shall be suitable for commercial use in
carrying freight in highway and rail transportation. The Specification shall be
interpreted to accomplish this objective.

 

4



--------------------------------------------------------------------------------

(c) If any discrepancy, difference or conflict exists between the provisions of
ARTICLES 1 through 18 of this Contract or any Exhibit hereto and the
Specification, then, to the extent of such discrepancy, difference or conflict
only, the Specification shall be ineffectual and the provisions of ARTICLES l
through 18 and the Exhibits hereto shall prevail; but in all other respects, the
Specification shall be in full force and effect. Any question whether the
Specification is in conflict with the provisions of this Contract shall be
brought to the attention of Buyer who shall resolve such conflict or discrepancy
and give direction in writing to Seller how to proceed, and Seller shall comply
with such directions. Seller shall not depart from the requirements of the
Specification without the prior written authorization by Buyer.

 

(d) Both Seller and Buyer may propose a change in the Specification for the
Equipment. Within five (5) working days after receipt of Buyer’s proposal for a
change, or with any proposal for a change by Seller, Seller shall prepare and
submit to Buyer an estimate (the “Estimate”) in such detail as Buyer may
reasonably require, which shall contain (i) a description of the change,
including any changes to the Specification or in the Equipment, (ii) the net
increase or decrease in the Unit Price and the Contract Price, and (iii) the
effect of the change on the Delivery Schedule. Buyer shall accept or reject the
Estimate within five (5) working days. If the Estimate is accepted, Buyer shall
prepare, and Buyer and Seller shall execute, a contract change (the “Contract
Change”), which shall contain a description of the change, including any changes
to the Specification or the Equipment, the effect on the Delivery Schedule and
the effect on the Unit Price and the Contract Price. If Buyer does not notify
Seller of Buyer’s acceptance or rejection of any Estimate, or if Buyer rejects
an Estimate, this Contract and the Specification shall continue to remain in
full force and effect notwithstanding the parties’ failure to agree to such
Estimate, and the parties’ shall continue to work reasonably and in good faith
(but shall not be obligated) to reach a mutually acceptable agreement with
respect to such proposed changes.

 

ARTICLE 3. Excusable Delay; Extension of Time; Right of Cancellation

 

(a) If either Buyer or Seller is delayed in making or taking delivery of any
Unit of Equipment as a result of any “Excusable Delay” (as defined in the next
sentence), Buyer and Seller shall not be liable for such failure or delay and
the Delivery Schedule stated in ARTICLE 1, as adjusted by Contract Changes
executed by Buyer and Seller pursuant to ARTICLE 2, shall be extended in the
event Seller or Buyer shall have given written notice to the other party within
the time periods specified in ARTICLE 3(b) of the Excusable Delay (subject
however to Buyer’s cancellation rights in ARTICLE 3(c)). An “Excusable Delay” as
to any party shall mean a delay in the delivery of the Equipment caused solely
by the other party or by the occurrence of an event of delay beyond the control
of such party which such party is unable to prevent through the exercise of due
diligence, which delay is attributable to (i) acts of God (other than ordinary
storms or ordinary inclement weather conditions), earthquakes, lightning or
flood; (ii) explosions, fire or vandalism, provided such explosion, fire or
vandalism did not result from the gross negligence of Seller; or (iii) strikes
or other similar industrial disturbances (not including any strikes or
industrial disturbances resulting from unilateral changes made by Seller or its
affiliated companies), riots, insurrections, war, sabotage, blockages or
embargoes, and epidemics.

 

5



--------------------------------------------------------------------------------

(b) Upon the occurrence of an Excusable Delay, written notice shall be given by
Seller to Buyer within five (5) days after knowledge thereof has come to the
attention of Seller or within five (5) days after the date on which Seller,
after reasonably diligent inquiry, should have known of such Excusable Delay,
whichever is the earlier date. Upon the cessation of any Excusable Delay,
written notice thereof and of the anticipated effect thereof, if any, on the
Delivery Schedule shall be given by Seller to Buyer within five (5) days. The
failure of Seller to give the required notices within the periods specified by
this ARTICLE shall constitute a waiver by Seller of its right to seek an
extension of the Delivery Schedule. Buyer shall notify Seller, within five (5)
days after receipt of Seller’s notice, of Buyer’s agreement or disagreement with
Seller’s claim for extension of the Delivery Schedule. If Buyer and Seller agree
on the adjustment of the Delivery Schedule, Buyer shall prepare and Buyer and
Seller shall execute a Contract Change reflecting such agreement.

 

(c) In the event that any of the following events shall occur (each a
“Cancellation Event”), Buyer shall have the right, in addition to any other
rights it may have under the law or any other provisions of this Contract, to
cancel this Contract with respect to the undelivered Units of Equipment:

 

  (i) an Excusable Delay shall have occurred and such Excusable Delay shall have
continued for more than one hundred twenty (120) days; or

 

  (ii) Seller shall fail to complete the manufacture of any Units and make them
available for inspection by Buyer or Buyer’s Inspectors pursuant to ARTICLES
6(a) and (b), at least thirty-five (35) days prior to the respective Scheduled
Delivery Dates for such Units; or

 

  (iii) Seller shall fail to deliver any Units to Buyer at an agreed Authorized
Delivery Location pursuant to ARTICLE 7 within sixty (60) days after the
respective Scheduled Delivery Dates for such Units.

 

(d) In the event of any cancellation of this Contract pursuant to ARTICLE 3(c),
Buyer shall have no liability to Seller for payment of any part of the Contract
Price for the Units of Equipment which have been cancelled and Seller shall have
no further liability to Buyer to deliver such Units of Equipment; provided that
any such cancellation shall not terminate any rights that may have accrued to
Buyer under this Contract prior to cancellation.

 

ARTICLE 4. Prototype; Inspection and Testing

 

(a) Within forty-five (45) days following written approval of the Specification
by Buyer and Seller pursuant to ARTICLE 2(a), Seller shall manufacture one
prototype Unit of Equipment conforming to the Specification, this Contract and
the Standards (the “Prototype’) and Seller shall perform all tests on the
Prototype as required to obtain certification by Buyer’s designated
certification and inspection organization (“Buyer’s Survey Agency”) and to
enable Buyer to determine insofar as is practicable whether the Unit of
Prototype conforms to the Specification, this Contract and the Standards,
including without limitation the tests specified in Exhibit C. Seller shall bear
the expense for inspection and testing of the Prototype. In the event that, in
the sole opinion of Buyer, the Prototype conforms to the Specification, this
Contract and the Standards, Buyer shall

 

6



--------------------------------------------------------------------------------

notify Seller that the Prototype and Specification are acceptable, the
Specification shall not be modified and the remaining Units shall be
manufactured in accordance with the Specification, this Contract and the
Standards. In the event that, in the sole opinion of Buyer, the Prototype does
not conform to the Specification, this Contract and the Standards, Buyer shall
notify Seller in writing as to any deficiencies in the Specification and/or the
Prototype and Seller shall, at Seller’s expense, (i) in respect to any
deficiencies in the Specification and the Prototype, work with Buyer to first
make any necessary changes to the Specification (which changes must be agreed to
by Buyer and Seller), and repair or replace the Prototype as necessary to
conform to the Specification as so changed, or (ii) in respect to any
deficiencies in respect to the Prototype but not the Specification, repair or
replace the Prototype as necessary to conform to the Specification, this
Contract and the Standards. Following any repair or replacement of the Prototype
pursuant to this ARTICLE 4(a), Seller shall perform the tests on the repaired or
replaced Prototype pursuant to this ARTICLE 4(a), and Buyer shall be entitled to
the same rights under this ARTICLE 4(a) in respect to the repaired or replaced
prototype as the original Prototype.

 

(b) Within fifteen (15) days after confirmation by Buyer that the Prototype
conforms to the Specification, this Contract and the Standards pursuant to
ARTICLE 4(a), but in any event no later than thirty (30) days prior to
commencement of production of the Equipment, Seller shall submit to Buyer four
(4) copies of the final Specification for the Equipment being purchased under
this Contract, consisting of the original Specification and any changes pursuant
to ARTICLE 2(d) or 4(a). The final Specification shall be identified by number
and dated, and shall include: the Seller’s production model number, list and
copies of applicable working drawings with drawing number, a general arrangement
drawing of the Equipment, and a marking drawing for production. Seller shall
deliver the final Specification and working drawings to Buyer not less than
thirty (30) days prior to commencement of production.

 

ARTICLE 5. Work and Materials; Subcontracting; Production Schedule; Inspection
and Tests

 

(a) All work performed on the Equipment shall be in accordance with good
commercial practice and all material, supplies and equipment incorporated in the
Equipment shall be new, suitable and of the best quality for the service
intended. Seller agrees that the standards, test and quality control procedures
used in the manufacture of the Equipment shall at least equal those demonstrated
to Buyer during any inspection of the Plant by Buyer, or if Buyer shall not have
inspected any such Plant, then at least equal to those extended or warranted by
Seller to its other customers in the United States. Seller agrees that Buyer’s
inspectors or agents shall be allowed access to the Plant to witness production
and quality control at all reasonable times.

 

(b) Seller shall not subcontract its obligations under this Contract to
manufacture the Equipment without the prior written approval of Buyer. In the
event that Seller desires to subcontract the manufacturing obligations, Seller
shall advise Buyer the name of the proposed subcontractor at least thirty (30)
days in advance of any initial production and shall provide Buyer with such
other information about the proposed subcontractor as Buyer may reasonably
request. If a subcontractor of the Equipment is consented to under this ARTICLE,
such subcontractor shall be deemed included within the term “Seller” in this
Contract and Seller and such subcontractor shall be jointly and

 

7



--------------------------------------------------------------------------------

severally liable for any and all obligations of Seller and such subcontractor
under this Contract, but Buyer shall not be required to respond or look to, or
deal with, such subcontractor and shall be entitled to respond or look only to,
and deal only with, the original Seller named in this Contract with respect to
the performance and enforcement of Seller’s and such subcontractor’s obligations
and rights under this Contract.

 

(c) All Equipment and all workmanship, materials, supplies and equipment
incorporated therein shall be subject to inspection and tests by Buyer, Buyer’s
Survey Agency and other inspector (jointly “Buyer’s Inspectors”) at any
reasonable time during manufacturing at the Plant. All Equipment, materials,
supplies and equipment not conforming to the requirements of the Specification,
this Contract and the Standards shall be subject to Buyer’s written agreement
and approval.

 

ARTICLE 6. Technical Acceptance

 

(a) Subject to any permissible delay attributable to an Excusable Delay, Seller
agrees to complete the manufacture of Units conforming to the Specification,
this Contract and the Standards and make them available to Buyer’s Inspectors
for inspection at the Plant at least thirty-five (35) days prior to their
respective Scheduled Delivery Dates.

 

(b) Following completion of the manufacture of each Unit at the Plant, Seller
shall notify Buyer in writing of such completion and Seller shall arrange to
allow Buyer’s Inspectors to undertake an initial inspection of such Unit to
determine whether such Unit is in conformance with the Specification, this
Contract and the Standard.

 

(c) If Buyer’s Inspectors shall determine that a Unit is in conformance with the
Specification, this Contract and the Standards following the initial inspection
at the Plant pursuant to ARTICLE 6(a), Buyer’s Inspectors shall issue and
deliver to Seller and Buyer a certification in the form attached hereto as
Exhibit D (the “Inspection Certificate”), or otherwise confirm that in the
opinion of Buyer’s Inspectors, the Units of Equipment identified therein comply
with the Specification, this Contract and the Standards. If Buyer’s Inspectors
determine that the Equipment is not in conformance with the Specification, this
Contract and the Standards, Buyer’s Inspectors shall notify Buyer and Seller of
their determination in writing, and shall identify any non-conformities, and
Seller shall promptly repair or replace any non-conforming Units with conforming
Units, which will then be subject to further inspection pursuant to ARTICLES
6(a), (b) and (c).

 

(d) Unless otherwise agreed by Buyer in writing, the failure of a Unit of
Equipment, or materials, supplies and equipment thereof, in a test shall, at
Buyer’s option, be considered the failure of each Unit in the same production
series. Seller shall bear all costs to test, correct or replace such Units.
Seller shall promptly correct or replace all rejected Equipment, and materials,
supplies and equipment related thereto, such correction and replacement to be to
the satisfaction of and without cost to Buyer.

 

(e) Buyer shall pay the cost of Buyer’s Inspectors under this Contract, other
than for the costs of tests of the Prototype pursuant to ARTICLE 4(a) and as
provided in the next sentence, which costs shall be paid by Seller. If Buyer’s
Inspectors determine that a Unit of Equipment fails to conform to the
requirements of this Contract, the costs and charges of the original tests, any
additional tests and work and materials in connection with the correction and/or
replacement of the Equipment shall be paid by Seller.

 

8



--------------------------------------------------------------------------------

ARTICLE 7. Delivery of Equipment

 

(a) Following the manufacture of Units and technical acceptance thereof by Buyer
pursuant to ARTICLE 6(c), Seller shall deliver such Units to one of Buyer’s
Depots at the agreed Authorized Delivery Location specified in Exhibit A (the
“Authorized Delivery Location”) by the Scheduled Delivery Dates specified in the
Delivery Schedule (the “Delivered Units”).

 

(b) Following arrival of any Delivered Units at an agreed Authorized Delivery
Location pursuant to ARTICLE 7(a), Buyer shall have an opportunity to re-examine
such Delivered Units to determine that they still conform to the Specification,
this Contract and the Standards. If such inspection does not disclose any
obvious damages to any Delivered Units, an Equipment Interchange Receipt (“EIR”)
shall be issued upon release of such Delivered Units from a discharging terminal
to Buyer or Buyer’s motor carrier or drayman at the agreed Authorized Delivery
Location. Damage occurring prior to and during the lifting of any Delivered
Units onto a chassis shall be Seller’s responsibility.

 

(c) For Delivered Units which are delivered to an agreed Authorized Delivery
Location in apparent good order, Buyer’s agent shall issue an EIR for each
Delivered Unit with the notation “Delivered in apparent good order.” All
Delivered Units shall be considered delivered upon the earlier of (i) the
execution of the EIR by Buyer’s agent, or (ii) the date payment of the Contract
Price for such Units is due and payable pursuant to ARTICLE 18 below, at which
time title to and risk for such Units of accepted Equipment shall pass to Buyer
(or Buyer’s assignee if Buyer shall have assigned its rights under this Contract
in respect to such Units of Equipment).

 

(d) If, upon arrival of any Delivered Units at an agreed Authorized Delivery
Location, Buyer or Buyer’s Inspectors determine that any of the Delivered Units
are damaged, Buyer will report such damage to Seller immediately and notify such
damage to the terminal and Seller will repair or replace any damaged Delivered
Units pursuant to ARTICLE 7(f).

 

(e) Notwithstanding the delivery of a Delivered Unit by Seller to Buyer or
issuance of an EIR for such Delivered Unit by Buyer pursuant to this ARTICLE 7,
if Buyer discovers that any such Delivered Unit was damaged or otherwise did not
conform to the Specification, this Contract and the Standards at the time it was
delivered by Seller and Buyer notifies Seller within thirty (30) days following
such delivery, Seller shall promptly repair or replace such Delivered Unit.

 

(f) In respect to any Units that Seller is obligated the repair or replace
pursuant to this ARTICLE 7, if the estimated cost of the repair of any Unit in
the reasonable determination of Buyer is over the Damage Threshold specified in
Exhibit A (the “Damage Threshold”), such Unit shall be considered non-repairable
and Seller shall promptly, at Seller’s expense, replace such Unit with a Unit
that conforms to the Specification, this Contract and the Standards. If the
estimated cost of the repair of any such Unit in the reasonable determination of
Buyer is not greater than the Damage Threshold, Seller will arrange the repair
of such Unit at Seller’s expense or Seller will

 

9



--------------------------------------------------------------------------------

reimburse the repair amount to Buyer if Buyer elects to have Buyer or Buyer’s
designated repair shop complete the repair. The repair shall be accomplished in
accordance with the latest Institute of International Container Lessors (“IICL”)
repair guide. Buyer acknowledges that the Equipment cannot be sent back to
Seller’s plant in China; therefore, both parties agree to use their best efforts
to settle the damage issues in the discharged locations. Seller shall be
responsible to pay all costs for the repair, but such costs shall be limited to
the costs of inspection, estimation, transportation (including mounting repaired
Equipment on chassis and making same available for interchange to Buyer’s motor
carrier or drayman at a location reasonably acceptable to Buyer), and repair of,
the Equipment.

 

(g) Subject to ARTICLE 7(h), Seller will provide up to twelve (12) calendar days
of free storage after discharge of the Equipment from the ship at the
destination location of Los Angeles/Long Beach, CA. The Buyer shall pay charges
for all additional storage after the first twelve (12) calendar days. Buyer will
pay such additional storage charges via wire transfer within three (3) days of
Buyer’s receipt of invoice from Seller. The additional storage charge shall be
as per terminal’s standard tariff.

 

(h) Notwithstanding anything contained in ARTICLE 7(g), if the Authorized
Delivery Location is other than Los Angeles/Long Beach, CA for the delivery of
any Equipment, Buyer and Seller acknowledge that Seller may not be able to
obtain twelve (12) calendar days of free storage for Equipment at such other
Authorized Delivery Locations. Accordingly, for any Equipment delivered to
Authorized Delivery Locations other than Los Angeles/Long Beach, CA, Buyer and
Seller agree to negotiate the number of free storage days for Equipment at such
other Authorized Delivery Locations, and Buyer shall be responsible for any
storage in excess of such free storage pursuant to the payment provisions of
ARTICLE 7(g) above.

 

(i) At the end of each calendar month during which Units of Equipment have been
discharged at port, Seller shall complete a report in respect to Units of
Equipment delivered during such month in the form set forth in Exhibit E or in a
form reasonably acceptable to Buyer, and deliver it by facsimile by the third
working day of the succeeding month to Buyer at Buyer’s address specified in
ARTICLE 15.

 

ARTICLE 8. Payment of the Contract Prices

 

(a) Payment of the Contract Price for Units of Equipment which are purchased by
Buyer under this Contract shall be made in U.S. Dollars by wire transfer of
immediately available funds to an account in the United States specified by
Seller. Buyer shall make such payment within eighteen (18) days following the
completed discharge and Buyer’s acceptance of Equipment at the marine terminal
specified on Exhibit A (as evidenced by delivery of an EIR or other confirmation
for such Units showing delivery in good order in accordance with this Contract),
and Seller’s presentation of the following documents to the Buyer for each
Delivered Unit of accepted Equipment:

 

  (i) Commercial Invoice;

 

  (ii) Bill of Lading; and

 

  (iii) Inspection Certificate issued by Buyer’s Inspector.

 

10



--------------------------------------------------------------------------------

(b) In the event that Buyer fails to make payment within the eighteen (18) day
deadline set forth in ARTICLE 8(a) above (the “Payment Deadline”) in respect to
any Containers, the Buyer originally named in this Contract (i.e., Pacer
International, Inc.) shall be obligated to pay to Seller an additional amount
equal to the Late Payment Obligation set forth in Exhibit A for each calendar
day beyond the Payment Deadline that payment in respect to any such Containers
is not paid.

 

ARTICLE 9. Custom’s Charges, Taxes and Delivery Costs

 

Unless otherwise expressly agreed by Buyer, Seller shall pay all fees, taxes and
delivery charges (including sales, value added, income (including U. S. income
taxes, gross receipts and similar taxes) payable in connection with the
manufacture, transportation, exportation, importation, delivery and sale of the
Equipment including those imposed or assessed by or in the countries (including
states or provinces and other local taxing authorities) of origin, manufacture,
sale and delivery, except that Buyer shall pay any charges for the costs, if
applicable, of customs clearance, and duties to the United States of America and
sales taxes imposed by the United States and any state or local taxing authority
in the United States. Seller shall be responsible to pay all taxes imposed in
manufacturing country and delivery costs.

 

ARTICLE 10. Warranty

 

  (a) Work and Material

 

(i) Seller warrants and represents that the Equipment will be free from defects
in material and workmanship. If at any time from delivery of the Equipment to
and acceptance thereof by Buyer to the expiration of three (3) years after
delivery and Buyer’s acceptance, any weakness, deficiency, defect, or breaking
down (other than repairs necessitated solely as a result of ordinary wear and
tear), of the Equipment sold to Buyer under this Contract (an “Equipment
Defect”) other than (i) that caused by the negligence or other improper act of
anyone other than Seller or Seller’s subcontractor, or (ii) as specified in
ARTICLE 10(a)(ii), shall be discovered and reported by Buyer (or by an
independent surveyor as provided ARTICLE 10(b)(ii) below), such Equipment Defect
shall be corrected by Seller to the satisfaction of Buyer in accordance with the
procedure described in ARTICLE 10(b).

 

(ii) Seller also warrants and represents that the paint and finish on the
Equipment and on the components thereof will be free from coating failures or
other defects which result in rust, corrosion, peeling paint or non-adhesion of
paint or other coating materials to the surface of the Equipment (collectively,
a “Paint Defect”). If at any time from and after delivery of the Equipment to
Buyer to the expiration of five (5) years after delivery, any Paint Defect in
the Equipment sold to Buyer under this Contract, other than that caused by the
negligence or other improper act of anyone other than Seller or Seller’s
subcontractors, shall be discovered and reported by Buyer (or by an independent
surveyor as provided in ARTICLE 10(b)(ii)), such Paint Defect shall be corrected
by Seller to the satisfaction of Buyer in accordance with the procedures
described in ARTICLE 10(b), provided that the foregoing shall not apply to
repairs necessitated solely as a result of ordinary wear and tear.

 

11



--------------------------------------------------------------------------------

(b) Within fifteen (15) days after receipt of written notice from Buyer of a
claim for an Equipment Defect or a Paint Defect (collectively, a “Warranty
Defect”), Seller shall either:

 

(i) arrange for repairs or replacement of the Warranty Defect directly, using
Seller’s own employees or contractors. Seller shall notify Buyer within such
fifteen (15) days period of the arrangement made, and such repairs or
replacement shall commence promptly and be concluded promptly; or

 

(ii) notify Buyer that Seller disputes the claim of a Warranty Defect. If a
dispute about a Warranty Defect is not resolved within ten (10) days after
delivery of such notice, Seller shall request Buyer to cause a survey of the
Equipment to be conducted by, at Buyer’s option, Bureau Veritas, American Bureau
of Shipping, Lloyd’s Registry or other recognized authority reasonably
acceptable to the parties, whose decision as to the validity of the claim of
Warranty Defect shall be binding. If the claim is found to be a Warranty Defect,
Seller shall pay for the cost of the survey and shall arrange for repairs or
replacement in accordance with ARTICLE 10(b)(i) within five (5) days of the
issuance of such decision. If the claim is found not to be a Warranty Defect,
Buyer shall pay the cost of survey.

 

(c) In the event Seller fails to take action as described in ARTICLE 10(b)(i) or
(ii) within the time specified, Buyer, may, but shall not be required to, obtain
estimates from independent repair contractors as to the cost of repairing the
Warranty Defects and restoring the Equipment to conform to the requirements of
this Contract, as well as estimates of those costs set forth in ARTICLE 10(d)
below. If Buyer elects to obtain such estimates, Buyer shall submit each
estimate to Seller within a reasonable time after receipt by Buyer. Such
estimates shall conclusively determine the costs incurred by Buyer in connection
with such Warranty Defects, and Seller shall pay the amount thereof to Buyer
within thirty (30) days after receipt of each estimate by Seller. Buyer, at
Buyer’s option, may use such money to reimburse Buyer for the cost of performing
the work itself or may contract with a third party to have the work performed.

 

(d) In addition to the direct costs of repair described in ARTICLE 10(b), Seller
shall also pay and /or reimburse Buyer for all costs incurred by Buyer relating
to repair of such Warranty Defects, including but not limited to,
transportation, mounting on and dismounting from chassis, inspection and
re-inspection, and costs of materials and labor.

 

(e) Neither the inspection or testing as provided in ARTICLE 5, nor technical
acceptance or final acceptance of the Equipment as described in ARTICLE 6, nor
the issuance of an Inspection Certificate or an EIR, as described in ARTICLE 6
or 7, nor approval of Seller’s designs and the Specification for the Equipment
by Buyer nor any other course of conduct by Buyer shall be deemed to diminish,
waive or modify any of Buyer’s rights or remedies under this ARTICLE 10.

 

12



--------------------------------------------------------------------------------

ARTICLE 11. Patent, Copyright, Trademarks and Trade Secret Warranty;
Infringement

 

Seller warrants that the Equipment will not infringe the patent, copyright,
trademark and trade secret rights of any third party. Seller shall defend,
indemnify and save harmless Buyer and its affiliates, agents, contractors,
servants or employees from and against all loss, cost, liability and claims,
plus attorneys’ fees, resulting from any claim that the Equipment, or any
material used in the construction of the Equipment or incorporated in the
Equipment by Seller, infringes any United States or foreign patent, copyright,
trademark or trade secret rights. If the Equipment or any material incorporated
in the Equipment by Seller shall be held by a court having jurisdiction to
constitute such an infringement and the use thereof shall be enjoined, Seller
shall procure for Buyer at Seller’s expense (i) the right to continue using the
Equipment with any such infringement, (ii) replace infringing material with
non-infringing material having equal or better utility, function and value, or
(iii) modify the Equipment so it becomes non-infringing, as may be required to
eliminate all problems of infringement while maintaining the same or better
utility, function or value. Prompt written notice of the assertion of any claim
or the bringing of any suit shall be given by Buyer to Seller, and thirty (30)
days shall be given to Seller from giving of such notice to settle or defend it
as Seller may see fit provided Seller provides Buyer with an acceptable
indemnity in Buyer’s discretion. Buyer shall provide every reasonable assistance
in settling or defending such claim or suit. If, at the end of thirty (30) days,
Seller fails to effect such settlement or defense, Buyer may undertake
settlement or defense as it sees fit, with full reimbursement for damages, costs
and attorneys’ fees as herein provided.

 

ARTICLE 12. Seller’s Default

 

(a) Each of the following shall constitute an act of default by Seller under
this Contract (a “Seller Default”):

 

(i) The failure of Seller to manufacture the Equipment with such diligence and
in such manner as required by this Contract and as will enable it to complete
the delivery of the Units in accordance with the Delivery Schedule, except and
to the extent that such failure is due to one or more Excusable Delays, which
default continues un-remedied for a period of thirty (30) days after written
notice to Seller thereof;

 

(ii) If due to the failure of Seller to perform its obligations hereunder the
Units of Equipment scheduled for delivery in any month in the Delivery Schedule
have not been delivered within sixty (60) days after the end of the month;

 

(iii) Seller fails to repair or replace a Warranty Defect as provided in ARTICLE
10;

 

(iv) Any other material default by Seller to perform or satisfy its obligations
and conditions under this Contract, which default continues un-remedied for a
period of thirty (30) days after written notice to Seller thereof;

 

(v) Any breach of any warranty by Seller; or

 

13



--------------------------------------------------------------------------------

(vi) Seller is dissolved or makes a general assignment for the benefit of its
creditors; a receiver or custodian of any kind whatsoever is appointed, whether
or not appointed in bankruptcy, common law or equity proceedings, whether
temporary or permanent, for a substantial portion of the property of Seller;
Seller files a petition for relief under any chapter of the U.S. Bankruptcy Code
or similar law; a petition for relief is filed against Seller and such petition
is not dismissed by the court within sixty (60) days after the date on which
such petition was filed; the admission by Seller in writing of its inability to
pay debts generally as they become due; the failure of Seller generally to pay
its debts as they become due; or if Seller fails to assume this Contract within
thirty (30) days after the filing of a petition by or against Seller under the
U.S. Bankruptcy Code or similar law.

 

  (b) Right to Terminate

 

In the event that a Seller Default shall occur, at Buyer’s option, Buyer may
elect to cancel this Contract.

 

  (c) Alternative Remedies

 

The rights conferred upon Buyer under the terms of this ARTICLE 12 shall not be
exclusive of any other remedies in law or equity, which might be otherwise
available to Buyer (including all rights and remedies of Buyer under the Uniform
Commercial Code) upon the happening of a Seller Default. The failure of Buyer to
exercise any of the rights conferred upon it in this ARTICLE 12 with respect to
a Seller Default shall not constitute a waiver of any rights of Buyer with
respect to any other Seller Default under this Contract.

 

ARTICLE 13. Buyer’s Default; Actions by Seller upon Buyer Default

 

  (a) Buyer Default

 

The following shall constitute an act of default by Buyer under this Contract (a
“Buyer Default”): Failure by Buyer to make any proper payment to Seller required
under the provisions of this Contract which failure continues unremedied for a
period of thirty (30) days after written notice to Buyer thereof.

 

  (b) Rights to Stop Work and to Terminate

 

In the event that a Buyer Default shall have occurred and be continuing, Seller,
if it is not in default in the performance of any of its obligations under this
Contract, (i) shall have, upon prior written notice to Buyer, the right to slow
or to stop production of Units, and the Delivery Schedule as provided in ARTICLE
1 shall, without prejudice to Seller’s right to recover damages therefor, be
extended by additional time equal to the period of the continuance of such Buyer
Default, and (ii) if such Buyer Default shall continue for more than thirty (30)
days after written notice thereof by Seller to Buyer, Seller may, without
prejudice to its rights to recover damages therefor from Buyer, terminate this
Contract as to the undelivered Units of Equipment by written notice to Buyer.

 

14



--------------------------------------------------------------------------------

  (c) Alternative Remedies

 

The right conferred upon Seller under the terms of this ARTICLE 13 shall not be
exclusive of any other remedies in law or equity, which might be otherwise
available to Seller upon the happening of a Buyer Default. The failure of Seller
to exercise any of the rights conferred upon it in this ARTICLE with respect to
a Buyer Default shall not constitute a waiver of any right of Seller with
respect to any other Buyer Default under this Contract.

 

ARTICLE 14. Option to Purchase Additional Equipment

 

(a) Seller grants to Buyer options to purchase additional Units of Equipment
specified in Exhibit F (the “Option Equipment”) under the following terms and
conditions:

 

(i) Buyer may exercise the options in whole or in part from time to time on or
before the dates specified in Exhibit F by delivering to Seller written notice
specifying the number of Units for which the option is being exercised. Buyer
may exercise an option to purchase all or part of the number of Units specified
on each option date in Exhibit F.

 

(ii) The Unit Price of the Option Equipment is specified in Exhibit F (the
“Option Unit Price”) and the aggregate price of any option exercised by Buyer
shall be computed by multiplying the number of Units on which the option has
been exercised by the Option Unit Price (in the aggregate for any option, the
“Option Contract Price”).

 

(iii) The Option Equipment shall be delivered by Seller to Buyer on the dates
specified in Exhibit F, as such dates maybe adjusted as provided in ARTICLE 2
and ARTICLE 3 (the “Option Delivery Schedule”).

 

(b) In the event that Buyer shall exercise one or more options as provided in
ARTICLE 14(a), all of the terms and conditions of this Contract shall apply with
respect to the Option Equipment except as modified by this ARTICLE 14 and except
that where the term “Equipment” is used it shall refer to the “Option
Equipment”, where the term “Delivery Schedule” is used, it shall refer to the
“Option Delivery Schedule”; where the term “Unit Price” is used, it shall refer
to the “Option Unit Price”; and where the term “Contract Price” is used, it
shall refer to the “Option Contract Price”. Any changes in the Specification for
the Option Equipment shall be set forth in a Contract Change issued under
ARTICLE 2 executed by “Buyer’s Authorized Representative” specified in ARTICLE
15 below.

 

(c) Buyer and Seller agree that if at the time of the exercise of any options
for Option Equipment pursuant to ARTICLE 14(a) (the “Options”), the cumulative
total number of Units that have previously been manufactured and made available
for inspection by Buyer or Buyer’s Inspectors pursuant to ARTICLE 6 is at least
ninety percent (90%) of the cumulative total number of Units that were to be
manufactured and made available for inspection by Buyer or Buyer’s Inspectors by
such date according to the table appearing in Exhibit A under “Scheduled
Manufacturing Dates and Scheduled Delivery Dates,” and if the cumulative total
number of Units that have previously been

 

15



--------------------------------------------------------------------------------

delivered to and accepted by Buyer pursuant to ARTICLE 7 is at least ninety
percent (90%) of the cumulative total number of Units that were to be delivered
by Buyer to Seller pursuant to the Contract through such date according to the
same table appearing in Exhibit A, Buyer agrees to arrange to have an equipment
lessor purchase from Seller, and Seller agrees to manufacture and sell to such
equipment lessor for lease to Buyer, a number of chassis for the transport of
Units (the “Chassis”) equal to twenty five percent (25%) of the number of Units
of Option Equipment for which Buyer has exercised the Options, subject to the
following terms and conditions:

 

(i) the purchase price for the Chassis shall be such amount as shall be mutually
agreed to between Buyer and Seller; provided, however, the price for the Chassis
shall be no greater than the price for a comparable order of chassis in a
written quotation obtained by Buyer from a manufacturer located in the United
States selected by Buyer;

 

(ii) the Chassis shall meet the specification for the six hundred (600) chassis
which were purchased during 2004 by Xtra Intermodal, on behalf of Buyer, from
Seller earlier this year;

 

(iii) the Chassis shall be delivered in accordance with a delivery schedule
mutually agreed to between Buyer and Seller; and

 

(iv) the Chassis shall be acquired by an equipment lessor arranged by Buyer
pursuant to a purchase contract to be agreed to between such equipment lessor
and Seller.

 

ARTICLE 15. Notices

 

Until Seller shall designate otherwise in writing to Buyer, all notices under
this Contract directed to Seller shall be in writing and shall be (i) personally
delivered to Seller or (ii) mailed by first class certified mail, return receipt
requested, postage prepaid, or delivered by facsimile, with confirmation of
receipt requested, to the following address:

 

Jindo Corporation

Attn: Mr. K.J. Park

1939 Harrison St., Suite 416

Oakland, CA 94612

Facsimile Number: 510-834-8950

 

Until Buyer shall hereafter designate otherwise in writing to Seller, all
notices under this Contact directed to Buyer shall be in writing and shall be
(i) personally delivered to Buyer’s VP, Controller (“Buyer’s Authorized
Representative”) at the address specified below or (ii) mailed by first class
certified mail, return receipt requested, postage prepaid, or delivered by
facsimile, with confirmation of receipt requested, to the following address:

 

Pacer Stacktrain

Attn: VP, Controller

One Concord Center

2300 Clayton Road, Suite 1200

Concord, California 94520

Facsimile Number: 925-887-1501

 

16



--------------------------------------------------------------------------------

with a copy to:

 

Pacer International, Inc.

Attn: Legal Department

225 Water Street, Suite 2050

Jacksonville, FL 32203

Facsimile Number: 904-485-1019

 

All notices given pursuant to this ARTICLE shall be deemed to have been received
on the date of delivery if delivered in person, upon acknowledgment thereof if
delivered by facsimile, telex, or telecopy or on the fifth day after the date of
mailing by U.S. registered mail, return receipt requested if mailed and the
sender has received the return receipt with notation thereon of delivery.

 

ARTICLE 16. Assignment

 

(a) This Contract shall not be assigned by either party without the written
consent of the other party, which consent shall not be withheld unreasonably
except that Buyer may, without the consent of Seller, assign this Contract to
(i) any affiliate of Buyer or (ii) one or more financial institutions that
provide or arrange for the financing of the Equipment for the benefit of Buyer
or an affiliate of Buyer, whether structured as a secured loan, finance lease or
lease purchase; provided that in the case of any such assignment Buyer shall
remain bound and liable to Seller for Buyer’s obligations under this Contract.
Seller will upon request of Buyer cooperate in effecting any assignment
authorized pursuant to this ARTICLE 16 and will execute any agreements or other
instruments (including, without limitation, any supplement or amendment to or
novation of this Contract) that may be required in order to give effect to or
perfect any such assignment.

 

(b) Notwithstanding any assignment by Buyer to a financial institution pursuant
to clause (ii) of paragraph (a) of this ARTICLE 16, the Buyer originally named
in this Contract (i.e., Pacer International, Inc.), and not any such financial
institution, shall remain solely responsible for any Late Payment Obligation
under ARTICLE 8 above.

 

ARTICLE 17. Existing Contract

 

Buyer and Seller acknowledge and agree that pursuant to that certain Equipment
Purchase Contract No. 20031201 dated as of December 1, 2003, as amended, between
Buyer and Seller, Seller is to deliver to Buyer 1,000 steel containers, prior to
March 31, 2005, and the terms and conditions of the Existing Contract and not
this Contract will continue to govern such transaction.

 

17



--------------------------------------------------------------------------------

ARTICLE 18. Governing Law

 

The validity, interpretation and performance of this Agreement shall be
determined in accordance with the laws of the State of California, USA, without
application of its conflicts of laws principles.

 

18



--------------------------------------------------------------------------------

Buyer and Seller have caused this Contract to be executed in two counterparts as
of the date and year first above written.

 

Pacer International, Inc.

As Buyer

 

Jindo Corporation

As Seller

/s/ L.C. Yarberry

--------------------------------------------------------------------------------

 

/s/ Young Man Kwak

--------------------------------------------------------------------------------

By: Lawrence C. Yarberry

  By: Young Man Kwak

Title: Chief Financial Officer

  Title: General Manager

Date: November 1, 2004

  Date: November 1, 2004

 

19